DENY; and Opinion Filed June 4, 2014.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00698-CV

   IN RE NOLEN HOMES & INTERIOR, LLC, AMY NOLEN AND CLINT NOLEN,
                              Relator

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03259-D

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Brown
       Relators filed this petition for writ of mandamus requesting that the Court direct the trial

court to stay the proceedings in the trial court, vacate its order denying relators’ plea in abatement

and issue an order granting relators’ plea in abatement. Relators’ petition is not authenticated as

required by the Texas Rules of Appellate Procedure. TEX. R. APP. P. 52.3(j). The rule 52.3(j)

certification must include the statement that the person filing the petition “has reviewed the petition

and concluded that every factual statement is supported by competent evidence included in the

appendix or record.” TEX. R. APP. P. 52.3(j). Relators’ petition does not include this statement.

Accordingly, we DENY the petition for writ of mandamus.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE
140698F.P05